Opinion filed October 7,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                           No. 11-10-00219-CV
                                                     __________
 
                              IN
THE MATTER OF THE ESTATE OF
                             
IDA BALDWIN DENISON, DECEASED

 
                                   On
Appeal from the 39th District Court
                                                         Stonewall
County, Texas
                                              Trial Court
Cause No. 4222-A/4222-B
 

                                            M
E M O R A N D U M   O P I N I O N
            Bobby
M. Denison has perfected an appeal in this case.  When he filed his notice of
appeal on May 14, 2010, Denison did not file an affidavit of inability to pay
court costs.  Both the clerk of the trial court and the court reporter have
informed this court in writing that Denison has failed to comply with the
requirements of Tex. R. App. P.
35.1.
            On
August 23, 2010, the clerk of this court wrote the parties advising them of the
status of the record.  Denison was directed to respond by making the necessary
arrangements for the filing of the appellate record.  There has been no
response to our August 23 letter, and the record has not been filed.
            Therefore,
the failure to file the appellate record appears to be due to Denison’s
actions.  The appeal is dismissed.  Tex.
R. App. P. 37.2.
 
October 7, 2010                                                          PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.